           Case 3:19-cv-02394-LB Document 64 Filed 06/17/20 Page 1 of 3




 1   Timothy P. Murphy (SBN 120920)
     Cody Lee Saal (SBN 286041)
 2   EDRINGTON, SCHIRMER & MURPHY LLP
     2300 Contra Costa Boulevard, Suite 450
 3   Pleasant Hill, CA 94523-3936
     Telephone: (925) 827-3300
 4   Facsimile: (925) 827-3320
     Email: TMurphy@esmlawfirm.com
 5   Email: CSaal@esmlawfirm.com
 6   Attorneys for Defendants WEST CONTRA
     COSTA UNIFIED SCHOOL DISTRICT,
 7   ROBERT EVANS
 8   Micha Star Liberty (SBN 215687)
     Ian Hansen (SBN 255449)
 9   LIBERTY LAW
     1970 Broadway, Suite 700
10   Oakland, CA 94612
     Telephone: (510) 645-1000
11   Facsimile: (888) 645-2008
     E-mail: team@libertylaw.com
12
     Attorneys for Plaintiff BRENNON B.
13

14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
     BRENNON B., by and through his guardian ad            Case Nos. 3:19-cv-02394-LB
17   Litem BELLINDA B.,                                              3:20-cv-03694-AGT
18                  Plaintiff,                             STIPULATION AND ORDER TO
19                                                         CONSOLIDATE FEDERAL ACTIONS
     vs.                                                   & CONSENT TO MAGISTRATE
20   WEST CONTRA COSTA UNIFIED SCHOOL                      JUDGE LAUREL BEELER’S
     DISTRICT operating as DE ANZA HIGH                    JURISDICTION
21   SCHOOL; ROBERT EVANS, an individual, and
     DOES 1 through 20, inclusive.
22
                    Defendants.
23

24

25
             The parties to the above-captioned matter, through their attorneys of record, hereby
26
     stipulate to and respectfully request that the Court consolidate Case Nos. 3:19-cv-02394-LB and
27
     3:20-cv-03694-AGT. Good cause exists for the requested consolidation as follows:
28
                             1
       Stipulation and Order                   Case Nos. 3:19-CV-02394-LB & 3:20-cv-03694-AGT
             Case 3:19-cv-02394-LB Document 64 Filed 06/17/20 Page 2 of 3




 1   1.        On March 3, 2020, Hon. Magistrate Judge Laurel Beeler assisted the parties in reaching a

 2   settlement of both the federal and state actions pending between the parties (Federal Case No.

 3   3:19-cv-02394-LB, Superior Court Case No. MSC16-01005, and associated appeal in California

 4   First District Court of Appeal, Case No. A157026).

 5   2.        In order to efficiently resolve and obtain requisite Court approval of the global settlement

 6   (plaintiff is an incapacitated adult), the parties stipulated to removal of the state court action to

 7   federal court so that the matters could be consolidated into a single proceeding, over which

 8   Magistrate Judge Beeler could preside in order to hear and approve plaintiff’s motion for

 9   approval of the compromise of plaintiff’s claims and oversee the finalization of the settlement of
10   all claims pending between the parties.

11   3.        Pursuant to the parties’ stipulation, defendants removed the state court action to federal

12   court on or about June 3, 2020, which then became Federal Case No. 3:20-cv-03694-AGT,

13   assigned to Magistrate Judge Alex G. Tse.

14   4.        The parties now wish to consolidate the two federal actions, Case No. 3:20-cv-03694-

15   AGT and Case No. 3:19-cv-02394-LB. The parties, through counsel, hereby express their

16   consent to the exercise of jurisdiction by Magistrate Judge Laurel Beeler for approval of

17   settlement.

18   5.        The parties are currently scheduled to appear before Magistrate Judge Beeler for a

19   Further Case Management Conference in Case No. 3:19-cv-02394-LB on June 25, 2020.
20             For the foregoing reasons, the parties respectfully request that Case Nos. 3:19-cv-02394-

21   LB and 3:20-cv-03694-AGT be consolidated and subject to Magistrate Judge Beeler’s

22   jurisdiction for approval of settlement.

23             IT IS SO STIPULATED

24   DATED: June 16, 2020                            LIBERTY LAW

25
                                                     ___/s/ Ian Hansen        ____________________
26                                                   Micha Star Liberty, Esq.
27                                                   Ian Hansen, Esq.
                                                     Attorneys for Plaintiff BRENNON B.
28   ///
                               2
           Stipulation and Order                  Case Nos. 3:19-CV-02394-LB & 3:20-cv-03694-AGT
         Case 3:19-cv-02394-LB Document 64 Filed 06/17/20 Page 3 of 3




 1   DATED: June 16, 2020                          EDRINGTON, SCHIRMER & MURPHY LLP

 2
                                                   ___/s/ Cody Lee Saal__     ________________
 3                                                 Timothy P. Murphy, Esq.
                                                   Cody Lee Saal, Esq.
 4                                                 Attorneys for Defendants WEST CONTRA
 5                                                 COSTA UNIFIED SCHOOL DISTRICT, ROBERT
                                                   EVANS
 6

 7
                                              ATTESTATION
 8
               I hereby attest that I have obtained the concurrence of the other signatory to the filing
 9
     of this document.
10
                                                   ____/s/ Cody Lee Saal_______________________
11                                                 Timothy P. Murphy, Esq.
                                                   Cody Lee Saal, Esq.
12                                                 Attorneys for Defendants WEST CONTRA
                                                   COSTA UNIFIED SCHOOL DISTRICT, ROBERT
13                                                 EVANS
14
                                          ORDER
15
            Having reviewed the foregoing Stipulation and good cause appearing, IT IS HEREBY
16
     ORDERED that Case Nos. 3:19-cv-02394-LB and 3:20-cv-03694-AGT are hereby consolidated
17
     and subject to Magistrate Judge Beeler’s jurisdiction for approval of settlement.
18

19                 17 2020
     Dated: June _____,                            __________________________________________
                                                   MAGISTRATE JUDGE ALEX G. TSE
20

21

22

23

24

25

26
27

28
                             3
       Stipulation and Order                   Case Nos. 3:19-CV-02394-LB & 3:20-cv-03694-AGT
